DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 01/25/2021 have been entered and carefully considered with respect to claims 1 – 52, which are pending in this application. Claims 1, 24, 27, and 50 have been amended. No claims were added or cancelled. No new matter was added.

Response to Arguments
Double Patenting
3.	Claim 1 of the instant Application No. 16/903,224 was deemed to be patentably indistinct from claims 1 of Application 15/140,720 now Patent No. 10725631, pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
 	The nonstatutory double patenting rejection is maintained as followed since Applicant states that a timely filing of a Terminal Disclaimer will be considered when other issues of patentability have been resolved Applicant.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 52 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 11 - 13:
	Applicant asserts that the Office Action relies on Millar as allegedly teaching transforming a physical location of an object of interest into a pixel position and that Millar, however, does not 
 	Claims 9 - 13 and 35 - 39 stand rejected under pre-AIA  35 U.S.C 103 as being allegedly unpatentable over U.S. Patent Application Publication No. 20150116502 by Um ("Um), and further in view of U.S. Patent Application Publication No. 20120169882 by Gillard, et al. Applicant also states that those claims are patentable for at least the same reasons as the claims from which they depend.
	For those reasons, Applicant requests that the rejection of claims 1 - 52 be withdrawn. Applicant further submits that the present application is in a condition for allowance and a Notice to that effect is solicited. 
  Response to Applicant’s arguments
 	The Office Action respectfully rejects Applicant arguments. As a new reference is introduced to cure any deficiencies left by the previously cited references. 
 	Indeed, Armstrong et al., US 2004/0233461 A1 teaches the feature included in amended claim 1 and claims 24, 27 and 50: determining, by the one or more processor units, a three dimensional physical location of the object of interest based on the known position and orientation of a camera of the plurality of cameras that has the object in its field of view; 11 
4819-7103-7910.v1 	The same reasoning applies to the rejection of claims 9 - 13 and 35 – 39. 
ERNST et al. - Appln. No. 16/903,224  	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained established as follows under the new grounds of rejection.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Double Patenting
5.	Claim 1 of the instant Application No. 16/903,224 is patentably indistinct from claims 1 of Application 15/140,720 now Patent No. 10725631, pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5-1.	Claim 1 of the instant application No. 16/903,224 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Application 15/140,720 now Patent No. 10725631. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below; 
The following represents the double patenting claim table.
See the table representing the common elements and functions between claim 1 of the instant the application No. 16/903,224 and Claim 1 of Application 15/140,720 now Patent No. 10725631.
Instant Application No. 16/903,224
Conflicting Application 15/140,720 now Patent No. 10725631
1. A method of selecting an area of interest from a plurality of images captured by a plurality of cameras, the method being implemented by a computer system that includes one or more processor units configured to execute computer program modules, the method comprising: receiving, by the one or more processor units, a request for an area of interest from a plurality of images, the area of interest containing an object of interest selected by a user, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions, the request containing an identity of the object of interest; determining, by the one or more processor units, a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; transforming, by the one or more processor units, the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest being essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, by the one or more processor units, the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The method according to claim 1, further comprising, wherein the request further comprises dimensions of an output device.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The method according to claim 1, wherein the request is received through a network using network protocol.  
 


 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. The method according to claim 1, wherein the plurality of cameras are static.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The method according to claim 1, wherein the plurality of cameras are substantially color-matched.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The method according to claim 1, wherein the plurality cameras are substantially synchronized in time.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The method according to claim 1, wherein the plurality of cameras are arranged in a matrix configuration.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The method according to claim 1, further comprising processing the extracted area of interest to correct for distortion.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. The method according to claim 1, further comprising generating a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. The method according to claim 9, further comprising storing the video codestream in memory.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. The method according to claim 10, further comprising transmitting the video codestream to the client that made the request.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The method according to claim 9, further comprising storing the video codestream in a storage device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The method according to claim 9, further comprising displaying the video codestream containing the area of interest on a display device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. The method according to claim 1, further comprising repeating determining a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; transforming the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest being essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting the area of 38 4842-0686-35 52.vl1U.S. Application of R. Ernst Attn. docket: 074501-0512053 interest substantially centered around the pixel position corresponding to the physical location of the object of interest until the request is cancelled or the method is terminated.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. The method according to claim 1, further comprising extracting a plurality of areas of interest from a plurality of images captured by the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. The method according to claim 1, further comprising determining whether the object of interest is within a field of view of at least one camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The method according to claim 1, further comprising determining whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The method according to claim 1, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The method according to claim 1, wherein each camera in the plurality of cameras captures a plurality of sequential images.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. The method according to claim 19, wherein at least one of the plurality of sequential images contains the objects of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 21. The method according to claim 1, further comprising computing, by the one or more processor units, a physical location of the object of interest using data from a locator beacon associated with the object.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 22. The method according to claim 21, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 23. The method according to claim 1, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, a projectile.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 24. A method of extracting an area of interest containing an object of interest from a plurality of images captured using a plurality of cameras, the method being implemented by a computer system that includes one or more processor units configured to execute computer program modules, the method comprising: determining, by the one or more processor units, using the data of the locator or the physical location of the object of interest, a camera within the plurality of cameras that wholly contains the area of interest, the area of interest containing the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions; transforming, by the one or more processor units, the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest is essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, by the one or more processor units, the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.  
 







 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 25. The method according to claim 24, further computing, by the one or more processor units, a physical location of the object of interest using data from a locator beacon associated with the object.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 26. The method according to claim 25, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 27. A computer system for selecting an area of interest from a plurality of images captured by a plurality of cameras, the system comprising one or more processor units configured to: receive a request for an area of interest from a plurality of images, the area of interest containing an object of interest selected by a user, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the 40 4842-0686-35 52.vl1U.S. Application of R. Ernst Attn. docket: 074501-0512053 plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions, the request containing an identity of the object of interest; determine a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; transform the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest being essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extract the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.  
 



 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 28. The system according to claim 27, further comprising, wherein the request further comprises dimensions of an output device.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 29. The system according to claim 27, wherein the pone or more processor is configured to receive the request through a network using network protocol.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 30. The system according to claim 27, wherein the plurality of cameras are static.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 31. The system according to claim 27, wherein the plurality of cameras are substantially color-matched.  

 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 32. The system according to claim 27, wherein the plurality cameras are substantially synchronized in time.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 33. The system according to claim 27, wherein the plurality of cameras are arranged in a matrix configuration.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 34. The system according to claim 27, wherein the one or more processor units are configured to process the extracted area of interest to correct for distortion.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 35. The system according to claim 27, wherein the one or more processor units are configured to generate a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 36. The system according to claim 35, further comprising a memory configured to store the video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 37. The system according to claim 36, wherein the one or more processor units are configured to transmit the video codestream to the client that made the request.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 38. The system according to claim 35, further comprising a storage device configured to store the video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 39. The system according to claim 35, wherein the one or more processor units are configured to display the video codestream containing the area of interest on a display device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 40. The system according to claim 27, further comprising repeating determining a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; transforming the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest being essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest until the request is cancelled or the method is terminated.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 41. The system according to claim 27, wherein the one or more processor units are configured to extract a plurality of areas of interest from a plurality of images captured by the plurality of cameras.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 42. The system according to claim 27, wherein the one or more processor units are configured to determine whether the object of interest is within a field of view of at least one camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 43. The system according to claim 27, wherein the one or more processor units are configured to determine whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 44. The system according to claim 27, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 45. The system according to claim 27, wherein each camera in the plurality of cameras captures a plurality of sequential images.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 46. The system according to claim 45, wherein at least one of the plurality of sequential images contains the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 47. The system according to claim 27, wherein the one or more processor units are configured to compute a physical location of the object of interest using data from a locator beacon associated with the object.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 48. The system according to claim 47, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 49. The system according to claim 27, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, a projectile.  
 

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 50. A computer system for extracting an area of interest containing an object of interest from a plurality of images captured using a plurality of cameras, the computer system comprising one or more processor units configured to: determine using the data of the locator or the physical location of the object of interest, a camera within the plurality of cameras that wholly contains the area of interest, the area of interest containing the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions; 43 4842-0686-35 52.vl1U.S. Application of R. Ernst Attn. docket: 074501-0512053 transform the physical location of the object of interest into a pixel position within an image of a specific camera within the plurality of cameras such that the area of interest is essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained N' within the image captured by the specific camera; and extracting the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.  
 







 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 51. The system according to claim 50, wherein the one or more processor units are configured to compute a physical location of the object of interest using data from a locator beacon associated with the object.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 52. The system according to claim 51, wherein the locator beacon comprises a Global Positioning System (GPS) device. an Inertial Measurement Unit (IMU), an optical sensor. an image pattern. or a marking, or any combination of two or more thereof.

1. (Currently Amended) A method of selecting an area of interest from a plurality of images captured by a plurality of cameras, the method being implemented by a computer system that includes one or more processors configured to execute computer program instructions, the method comprising: receiving, by the one or more processors, a request for an area of interest from a plurality of images, pixel dimensions of each of the images being greater than pixel dimensions of a display area of an output device on which the area of interest is to be displayed, the area of interest comprising a polygon that encloses an object of interest selected by a user, the object of interest being captured in images captured by one or more of the plurality of cameras, and the plurality of cameras having overlapping fields of view such that images captured by the plurality of cameras have a plurality of overlapping regions, wherein the area of interest is different from the object of interest; transforming, by the one or more processors, a three-dimensional (3D) global location of the object of interest into a two-dimensional (2D) pixel position within an image of a specific camera of the plurality of cameras such that the area of interest (i) is centered around the pixel position corresponding to the global location of the object of interest, (ii) fits entirely within the display area of the output device, and (iii) is smaller than and wholly contained within the image captured by the specific camera; and extracting, by the one or more processors, from the image captured by the specific camera, the area of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (Previously Presented) The method according to claim 1, further comprising, wherein the request further comprises the pixel dimensions of the display area of the output device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (Previously Presented) The method according to claim 1, wherein the 2Attorney Docket No. 074501-0446355 request is received through a network using network protocol, and wherein the request comprises an identifier of the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (Original) The method according to claim 1, wherein the plurality of cameras are static.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (Original) The method according to claim 1, wherein the plurality of cameras are substantially color-matched.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (Previously Presented) The method according to claim 1, wherein the plurality cameras are substantially synchronized in time.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (Original) The method according to claim 1, wherein the plurality of cameras are arranged in a matrix configuration.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (Original) The method according to claim 1, further comprising processing the extracted area of interest to correct for distortion.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (Original) The method according to claim 1, further comprising generating a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (Original) The method according to claim 9, further comprising storing the video codestream memory.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (Original) The method according to claim 10, further comprising transmitting the video codestream to the client that made the request.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (Original) The method according to claim 9, further comprising storing the video codestream in a storage device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (Original) The method according to claim 9, further comprising displaying the video codestream containing the area of interest on a display device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (Previously Presented) The method according to claim 1, further comprising repeatedly determining a camera from among the plurality of cameras that wholly contains the area of interest using the global location of the object of interest; transforming the global location of the object of interest into a pixel position within an image of a specific camera of the plurality of cameras such that the area of interest is centered around the pixel position corresponding to the global location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, from the image captured by the specific camera, the area of interest substantially centered around the pixel position corresponding to the global location of the object of interest until the request is cancelled.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (Original) The method according to claim 1, further comprising extracting a plurality of areas of interest from a plurality of images captured by the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (Original) The method according to claim 1, further comprising determining whether the object of interest is within a field of view of at least one camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (Original) The method according to claim 1, further comprising determining whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (Original) The method according to claim 1, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (Original) The method according to claim 1, wherein each camera in the plurality of cameras captures a plurality of sequential images.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. (Original) The method according to claim 19, wherein at least one of the plurality of sequential images contains the objects of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 21. (Previously Presented) The method according to claim 1, further comprising computing, by the one or more processors, the global location of the object of interest using data from a locator beacon associated with the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 22. (Original) The method according to claim 21, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 23. (Previously Presented) The method according to claim 1, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, or a projectile.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 24. (Currently Amended) A method of extracting an area of interest containing an object of interest from a plurality of images captured using a plurality of cameras, the method being implemented by a computer system that includes one or more processors configured to execute computer program instructions, the method comprising: determining, by the one or more processors, using a three-dimensional (3D) global location of the object of interest, a camera from among the plurality of cameras that wholly contains the area of interest, the area of interest comprising a polygon that encloses the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, and the plurality of cameras having overlapping fields of view such that images captured by the plurality of cameras have a plurality of overlapping regions, wherein the area of interest is different from the object of interest, and wherein pixel dimensions of each of the one or more images are greater than pixel dimensions of a display area of an output device on which the area of interest is to be displayed; transforming, by the one or more processors, the global location of the object of interest into a two-dimensional (2D) pixel position within an image of a specific camera of the plurality of cameras such that the area of interest (i) is centered around the pixel position 5Attorney Docket No. 074501-0446355 corresponding to the global location of the object of interest, (ii) fits entirely within the display area of the output device, and (iii) is smaller than and wholly contained within the image captured by the specific camera; and extracting, by the one or more processors, from the image captured by the specific camera, the area of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 25. (Previously Presented) The method according to claim 24, further comprising computing, by the one or more processors, the global location of the object of interest using data from a locator beacon associated with the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 26. (Original) The method according to claim 25, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 27. (Currently Amended) A computer system for selecting an area of interest from a plurality of images captured by a plurality of cameras, the system comprising one or more processors configured to execute computer program instructions such that the one or more processors: receive a request for an area of interest from a plurality of images, pixel dimensions of each of the images being greater than pixel dimensions of a display area of an output device on which the area of interest is to be displayed, the area of interest comprising a polygon that encloses an object of interest selected by a user, the object of interest being captured in images captured by one or more of the plurality of cameras, and the plurality of cameras having overlapping fields of view such that images captured by the plurality of cameras have a plurality of overlapping regions, wherein the area of interest is different from the object of interest; transform a three-dimensional (3D) global location of the object of interest into a two-dimensional (2D) pixel position within an image of a specific camera of the plurality of cameras such that the area of interest (i) is centered around the pixel position corresponding to the global location of the object of interest, (ii) fits entirely within the display area of the output device, and (iii) is smaller than and wholly contained within the image captured by the specific camera;  6Attorney Docket No. 074501-0446355 and extract, from the image captured by the specific camera, the area of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 28. (Previously Presented) The system according to claim 27, further comprising, wherein the request further comprises the pixel dimensions of the display area of the output device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 29. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to receive the request through a network using network protocol.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 30. (Original) The system according to claim 27, wherein the plurality of cameras are static.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 31. (Original) The system according to claim 27, wherein the plurality of cameras are substantially color-matched.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 32. (Original) The system according to claim 27, wherein the plurality cameras are substantially synchronized in time.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 33. (Original) The system according to claim 27, wherein the plurality of cameras are arranged in a matrix configuration.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 34. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to process the extracted area of interest to correct for distortion.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 35. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to generate a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 36. (Original) The system according to claim 35, further comprising a memory configured to store the video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 37. (Previously Presented) The system according to claim 36, wherein the one or more processors are configured to transmit the video codestream to the client that made the request.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 38. (Original) The system according to claim 35, further comprising a storage device configured to store the video codestream.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 39. (Previously Presented) The system according to claim 35, wherein the one or more processors are configured to display the video codestream containing the area of interest on a display device.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 40. (Previously Presented) The system according to claim 27, further comprising repeatedly determining a camera from among the plurality of cameras that wholly contains the area of interest using the global location of the object of interest; transforming the global location of the object of interest into a pixel position within an image of a specific camera of the plurality of cameras such that the area of interest is centered around the pixel position corresponding to the global location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, from the image captured by the specific camera, the area of interest substantially centered around the pixel position corresponding to the global location of the object of interest until the request is cancelled.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 41. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to extract a plurality of areas of interest from a plurality of images captured by the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 42. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to determine whether the object of interest is within a field of view of at least one camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 43. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to determine whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 44. (Original) The system according to claim 27, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 45. (Original) The system according to claim 27, wherein each camera in the plurality of cameras captures a plurality of sequential images.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 46. (Original) The system according to claim 45, wherein at least one of the plurality of sequential images contains the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 47. (Previously Presented) The system according to claim 27, wherein the one or more processors are configured to compute the global location of the object of interest using data from a locator beacon associated with the object.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 48. (Original) The system according to claim 47, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor. an image pattern, or a marking, or any combination of two or more thereof.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 49. (Original) The system according to claim 27, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, a projectile.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 50. (Currently Amended) A computer system for extracting an area of interest comprising a polygon that encloses an object of interest from a plurality of images captured using a plurality of cameras, the computer system comprising one or more processors configured to execute computer program instructions such that the one or more processors: determine using a three-dimensional (3D) global location of the object of interest, 9Attorney Docket No. 074501-0446355 a camera from among the plurality of cameras that wholly contains the area of interest, the area of interest containing the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, and the plurality of cameras having overlapping fields of view such that images captured by the plurality of cameras have a plurality of overlapping regions, wherein the area of interest is different from the object of interest, and wherein pixel dimensions of each of the one or more images are greater than pixel dimensions of a display area of an output device on which the area of interest is to be displayed; transform the global location of the object of interest into a two-dimensional (2D) pixel position within an image of a specific camera of the plurality of cameras such that the area of interest (i) is centered around the pixel position corresponding to the global location of the object of interest, (ii) fits entirely within the display area of the output device, and (iii) is smaller than and wholly contained within the image captured by the specific camera; and extract, from the image captured by the specific camera, the area of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 51. (Previously Presented) The system according to claim 50, wherein the one or more processors are configured to compute the global location of the object of interest using data from a locator beacon associated with the object of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 52. (Original) The system according to claim 51, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.



Examiner’s Reason for the non-statutory Obviousness Double Patenting determination is based on the examination rules set below.
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
Instant Application v. Conflicting Application - claim analysis					
It is remarked that all the elements recited by claim 1 of the instant application describe and claim the same invention with claim 1 of Application 15/140,720 now Patent No. 10725631 (same inventor) by using sparse deletions and additions which in fact do not change the functional steps and the outcome of the claimed matter as further cited:
It is concluded that there is no difference between the instant claimed matter and Application 15/140,720 now Patent No. 10725631 in regard to the method and system of selecting an area of interest from a plurality of images captured by a plurality of cameras, as described by each and every functional steps being obviated by Application 15/140,720 now Patent No. 10725631.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	Claims 1 – 8, 14 – 34 and 40 - 52 are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US 20150116502 A1), hereinafter “UM,” in view of Millar et al. (US 20120169882 A1), hereinafter “Millar,” and in view of Armstrong et al. (US 2004/0233461 A1) hereinafter “Armstrong.”

	In regards to claim 1, UM discloses: a method of selecting an area of interest from a plurality of cameras each camera of the plurality of cameras having a known position and orientation, the method being implemented by a computer system that includes one or more processor units configured to execute computer program modules, (UM, Abstract: selecting multiple cameras; (method for selecting a target object from an image captured implies selecting an area of interest); Pars. 0022, 0041 and 0042: target object area extractor 131; Par.0051: capturer 161; (the calculators also suggest processors involved in the method, and executing computer program instructions); - the cameras of UM have known position and orientation) the method comprising: 
 	receiving, by the one or more processor units, a request for an area of interest from a plurality of images, the area of interest containing an object of interest selected by a user, (See UM, Abstract: selecting a target object; pixel proportion that indicates a number of pixels which are included in a capture location of the target object in the images captured; See also Pars. 0040, 0053 and 0058; Par. 0064: target object tracking request received; Par. 0050: user inputs a request for tracking the target object, the target object tracker 160 tracks the object of the interest; See also Par. 0064: request received from a user) the object of interest being captured in one or more images captured by one or more of the plurality of cameras (See UM as cited above)
Um teaches also: determining, by the one or more processor units, a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; (See UM, Par. 0034: target object is tracked using only the sub cameras, all of which has the number of within-field-of-view pixels of a target object corresponds to or is greater than a specific pixel proportion – (i.e. determining, by the one or more processor units, a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest)
	UM is not specific about the condition: the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions, the request containing an identity of the object of interest 
 	However, Millar teaches the condition of the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions, the request containing an identity of the object of interest (See Millar, Abstract, Figs. 1 and 2 and Par. 0048: fields of view of the multiple cameras overlap; See also disclosure in Claim 9; Pars. 0003 – 0005 and 0021: identifying object in set of images in set of frames; See also Par. 0034; - i.e.: plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions)
	Millar further teaches: transforming, by the one or more processor units, the three dimensional physical location of the object of interest into a two dimensional pixel position within an image of a specific camera within the plurality of cameras such that the area of interest (See Millar, Par. 0016: the host computer system selects a preferable video feed that contains the object based on predefined conditions for display to the user) and 
extracting, by the one or more processor units, the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest. (See Millar, Pars. 0023 - 0024: i.e. disclosure of the extraction of the area of interest corresponding to the location of the object of interest (position, width, height, etc.; Refer also to UM, Fig. 3, step 330 and 390: “extract area of target object”; - See again above citations in regard to the condition of: the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest); - In the same line of thought, UM and Millar in combination teach also transforming, by processor, a three-dimensional global location of an object of interest into a two-dimensional pixel position within an image of a specific camera of a plurality of cameras such that the area of interest is centered around the pixel position corresponding to the global location of the object of interest, fits entirely within the display area of the output device, and is wholly contained within the image captured by the specific camera; (See Millar, Par. 0016: video feed that contains an object based on predefined conditions for display to the user; See also in UM, Par. 0034: target object tracked using only the sub cameras, all of which has the number of within-field-of-view pixels of a target object corresponds to or is greater than a specific pixel proportion; See further respectively Millar in Par. 0016  and UM Par. 0034, as cited above; See in UM, Pars. 0059 – 0060: similar process to determine the correspondences of the location in the multiple cameras is performed) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of UM and Millar before him/her, to combine the features of both references, in order to achieve a method of selecting an area of interest from a plurality of images captured by a plurality of cameras. Combining the capabilities of Millar in the techniques for “Tracking Moving Objects Using a Camera Network,” wherein an object of interest is captured in a manner such as the plurality of cameras have overlapping field of views so that images captured by the plurality of cameras have a plurality of overlapping regions, (See Millar, Abstract, Figs. 1 and 2 and Pars. 0048) with the features of UM could provide an efficient way to implement a method of providing or delivering a plurality of images or a video where an object in physical space captured in one or more images of the plurality of images can be mapped to pixels of the one or more images (See UM, Par. 0034 and Pars. 0059 - 0060)
	UM and Millar are not specific about the feature: “determining, by the one or more processor units, a three dimensional physical location of the object of interest based on the known position and orientation of a camera of the plurality of cameras that has the object in its field of view.”
	Nonetheless, Armstrong teaches: determining three dimensional physical location of an object of interest. (See Armstrong, Abstract: reference target (equivalent to an object of interest) may include automatic detection means for facilitating an automatic detection of the reference target in an image of the reference target obtained by a camera, and bearing determination means for facilitating a determination of position and/or orientation of the reference target with respect to the camera; See Par. 0077: object of interest, plurality of cameras involved in the process) on the basis of “known position and orientation of a camera of the plurality of cameras that has the object in its field of view. (See again Par. 0077; See also Pars. 0087, 0089 and 0091; See for object in its field of view (or viewing angle indicating orientation of cameras): Pars. 0237, 0277, 0297)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of UM, Millar and Armstrong before him/her, to combine the features of both references, in order to achieve a method of selecting an area of interest from a plurality of images captured by a plurality of cameras. Combining the capabilities of Millar and Armstrong with the features of UM, could provide an efficient way to implement a method of providing or delivering a plurality of images or a video where an object in physical space captured in one or more images of the plurality of images can be mapped to pixels of the one or more images (See Armstrong, Par. 007 and Pars. 0237, 0277, 0297)

In regards to claim 2, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the request further comprises dimensions of an output device. (See UM, Abstract: selecting a target object; See also Pars. 0040, 0053 and 0058; Par. 0064: target object tracking request received – i.e. receiving request for an area of interest containing an object of interest selected by a user (See UM, Pars. 0050 and 0064: user inputs a request for tracking the target object; request received from a user; See further Millar, Pars. 0003 – 0005 and 0021; Par. 0034); - Based on interpretation of Pars. 0074 and 0095 of the Specifications section of the instant Application, the feature of a “request further comprising dimensions of an output device,” is a requirement that the ordinary skilled person in the art is able to fulfill using the disclosures of UM and Millar as cited above, as output device could be equivalent to display device. (See Millar, Abstract and Pars. 0016, 0029: display of video feeds; See further UM, Pars. 0040 and 0058)
Therefore, Claim 2 is rejected. 
	In regards to claim 3, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the request is received through a network using network protocol. (See Millar, Pars. 0065: communications subsystem 830, which can include a network card…, a Wi-Fi device, a WiMax device, cellular communication facilities, etc.)… and may permit data to be exchanged with a network; See also Par. 0068)  	Claim 3 is thus rejected.

In regards to claim 4, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the plurality of cameras are static. (See UM, Pars. 0044, 0060: fixed cameras can be used, for which location does not change; See also Millar, Fig. 1 and Pars. 0019 - 0027)  	Claim 4 is rejected based on the above premises.
	In regards to claim 5, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the plurality of cameras are substantially color-matched.
Based on the information conveyed in the disclosures in Pars. 0096 and 0099 of the instant Application, the above limitation appears to be a common feature that represents a design choice. 
Therefore, Claim 5 is rejected as it does not involve an inventive step.   	In regards to claim 6, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the plurality cameras are substantially synchronized in time. (See UM, Pars. 0052: selection of sub cameras may be performed in predetermined frame intervals by taking into account processing time – (this is indication of synchronization in time))
Claim 6 is rejected based on the above premises. 	In regards to claim 7, the combination of UM, Millar and Armstrong r discloses: the method according to claim 1, wherein the plurality of cameras are arranged in a matrix configuration. (UM, Abstract: selecting multiple cameras; See also Millar, Abstract, Figs. 1 and 2 and Par. 0048: object of interest is captured in one or more images captured by one or more of a plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions)
Fig. 12 and Pars. 0030 and 0071 of the instant Application indicate that one of the purpose of the matrix configuration applied to the plurality of cameras is to realize images with a plurality of overlapping regions. This condition is implied in the above disclosures of UM and Millar as one of ordinary skill in the art would perceive.
The claim is thus rejected on this reasoning.	In regards to claim 8, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising processing the extracted area of interest to correct for distortion. (UM, Abstract: selecting multiple cameras; method for selecting a target object from an image captured implies selecting an area of interest; Pars. 0022, 0041 and 0042: target object area extractor 131; Par.0051: capturer 161: calculators suggest processors involved in the method)) – Correcting distortion is generally a trivial operation in image processing routinely performed by ones of ordinary skill in the art.
Therefore, Claim 8 is rejected.

In regards to claim 14, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising repeatedly determining a camera from among the plurality of cameras that wholly contains the area of interest using the global location of the object of interest; (See Millar, Par. 0016: the host computer system selects a preferable video feed that contains the object based on predefined conditions for display to the user; See also in UM, Par. 0034: target object is tracked using only the sub cameras, all of which has the number of within-field-of-view pixels of a target object corresponds to or is greater than a specific pixel proportion) transforming the global location of the object of interest into a pixel position within an image of a specific camera of the plurality of cameras such that the area of interest is centered around the pixel position corresponding to the global location of the object of interest, and is wholly contained within the image captured by the specific camera; (See corresponding rationale used in rejection of Claim 1 based on disclosures in UM and Millar references) and extracting, from the image captured by the specific camera, the area of interest substantially centered around the pixel position corresponding to the global location of the object of interest until the request is cancelled. (See again corresponding rationale used in rejection of Claim 1) - (Nota Bene: Repeating the steps is a trivial operations one of ordinary skill in the art is able to perform once the basic operation is established.)
Therefore, Claim 14 is rejected.

In regards to claim 15, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising extracting a plurality of areas of interest from a plurality of images captured by the plurality of cameras.
Claim 15 is rejected on the sale rationale as used in rejection of Claim 1 and Claim 14. 	In regards to claim 16, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising determining whether the object of interest is within a field of view of at least one camera in the plurality of cameras. (See Millar, Pars. 0003 - 0006: object of interest within a field of view of cameras in plurality of cameras; See further Par. 0016: computer system evaluates whether images of objects appearing in the field of view of multiple cameras represent the same object; Par. 0017: A camera that contains a processor…, can determine whether a moving object is present within its field of view)
Claim 16 is therefore rejected on those premises. 	In regards to claim 17, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising determining whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions. (See Millar, Abstract, Figs. 1 and 2 and Par. 0048: fields of view of the multiple cameras overlap; See also disclosure in Claim 9; See further Millar, Pars. 0003 – 0005 and 0021 and also Par. 0034: identifying object in set of images in set of frames, wherein an object of interest is captured in one or more images captured by one or more of a plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions)
Based on those premises, Claim 17 is rejected.	In regards to claim 18, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras. (See Millar, Abstract: tracking moving objects using multiple cameras, Figs. 1 and 2 and Par. 0034: identifying object in set of images in set of frames, wherein an object of interest is captured in one or more images captured by one or more of a plurality of cameras)
Based on those premises, Claim 18 is rejected. 	In regards to claim 19, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein each camera in the plurality of cameras captures a plurality of sequential images. (See Millar, Abstract: tracking moving objects using multiple cameras; Par. 0034: identifying object in set of images in set of frames, wherein an object of interest is captured in one or more images captured by one or more of a plurality of cameras – (i.e.: set of frames, images captured by one or more of a plurality of camera, suggests each camera in a plurality of cameras capturing a plurality of sequential images))
Therefore, Claim 19 is rejected.  	In regards to claim 20, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein at least one of the plurality of sequential images contains the objects of interest. (See Millar, Abstract and Par. 0034: identifying object in set of images in set of frames, wherein an object of interest is captured in one or more images captured by one or more of a plurality of cameras)
Claim 20 is thus rejected. 	In regards to claim 21, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, further comprising computing, by the one or more processor units, a physical location of the object of interest using data from a locator beacon associated with the object. (See Millar, Par. 0016: host computer system selects a preferable video feed that contains the object based on predefined conditions; See also in UM, Par. 0034: target object is tracked using only the sub cameras, all of which has the number of within-field-of-view pixels of a target object corresponds to or is greater than a specific pixel proportion – (i.e. determining, by the one or more processor units, a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest); See further in UM, Pars. 0059 – 0060: a process to determine the correspondences of the location in the multiple cameras is performed; See Millar, Pars. 0023 - 0024: i.e. disclosure of the extraction of the area of interest corresponding to the location of the object of interest (position, width, height, etc.; Refer also to UM, Fig. 3, step 330 and 390: extracting, by the one or more processor units, the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest) – Those paragraphs suggest the integration of a locator beacon associated with the object. 
Based on those premises, Claim 21 is rejected.	In regards to claim 22, the combination of UM, Millar and Armstrong discloses: the method according to claim 21, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof. (See Millar, Pars. 0003 - 0006: object of interest within a field of view of cameras in plurality of cameras; See further Pars. 0017 and 0022: metadata can define location of object within camera's field of view in a 2-D coordinate system – e.g. coordinate indicated by GPS device) – (Nota Bene: Locators in the form of indications by Inertial Measurement Unit (IMU), optical sensor, image pattern, or a marking, are also well-known in the art and usable as beacons.
Therefore, Claim 22 is rejected.  	In regards to claim 23, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, a projectile. (See Millar, Figs. 2 – 4 and Par. 0032: miscellaneous object representations, static such as trees, shrubs and dynamic such as a moving person)
Based on those premises, Claim 23 is rejected. 	In regards to claim 24, the combination of UM, Millar and Armstrong and Armstrong discloses: a method of extracting an area of interest containing an object of interest from a plurality of images captured using a plurality of cameras, the method being implemented by a computer system that includes one or more processor units configured to execute computer program modules, the method comprising: determining, by the one or more processor units, a three dimensional physical location of the object of interest based on a known position and orientation of a camera of the plurality of cameras that has the object in its field of view; determining, by the one or more processor units, using three dimensional physical location of the object of interest, a camera within the plurality of cameras that wholly contains the area of interest, the area of interest containing the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions; transforming, by the one or more processor units, the three dimensional physical location of the object of interest into a two dimensional pixel position within an image of a specific camera within the plurality of cameras such that the area of interest is essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, by the one or more processor units, the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.
Claim 24 is a method of extracting an area of interest similar to the method of Claim 1, which is a method of selecting an area of interest as analyzed above in light of the cited references by UM and, Millar. Using the disclosures in those references, the same rationale used in the rejection of Claim 1 is also applicable to Claim 24, and is a basis to reject the claim.  
	In regards to claim 25, the claim discloses: the method according to claim 24, further comprising computing, by the one or more processor units, a physical location of the object of interest using data from a locator beacon associated with the object.
Claim 25 is rejected on the same rationale applied to Claim 21 and Claim 22. 	In regards to claim 26, the claim discloses: the method according to claim 25, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.
 Claim 26 is rejected on the same rationale applied to Claim 21 and Claim 22.  
	In regards to claim 27, the claim discloses: a computer system for selecting an area of interest from a plurality of images captured by a plurality of cameras, the system comprising one or more processor units configured to: receive a request for an area of interest from a plurality of images, the area of interest containing an object of interest selected by a user, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions, the request containing an identity of the object of interest; determine a three dimensional physical location of the object of interest based on a known position and orientation of a camera of the plurality of cameras that has the object in its field of view; determine a camera within the plurality of cameras that wholly contains the area of interest using the physical location of the object of interest; transform the three dimensional physical location of the object of interest into a two dimensional pixel position within an image of a specific camera within the plurality of cameras such that the area of interest being essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and extract the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.
Claim 27 is a computer system for selecting an area of interest from a plurality of images captured by a plurality of cameras which emulates the method of Claim 1, which is a method of selecting an area of interest as analyzed above in light of the cited references by UM and Millar. Using the disclosures in those references, the same rationale used in the rejection of Claim 1, which constitutes a basis for rejection, is also applicable to Claim 27.  
	In regards to claim 28, the claim discloses: the system according to claim 27, wherein the request further comprises dimensions of an output device.
Refer to the rejection of Claim 2 for the rationale to reject Claim 28. 	In regards to claim 29, the claim discloses: the system according to claim 27, wherein the one or more processor is configured to receive the request through a network using network protocol.
Refer to the rejection of Claim 3 for the rationale to reject Claim 29.  	In regards to claim 30, the claim discloses: the system according to claim 27, wherein the plurality of cameras are static.
Refer to the rejection of Claim 4 for the rationale to reject Claim 30.  	In regards to claim 31, the claim discloses: the system according to claim 27, wherein the plurality of cameras are substantially color-matched.
Refer to the rejection of Claim 5 for the rationale to reject Claim 31.  	In regards to claim 32, the claim discloses: the system according to claim 27, wherein the plurality cameras are substantially synchronized in time.
Refer to the rejection of Claim 6 for the rationale to reject Claim 32.  	In regards to claim 33, the claim discloses: the system according to claim 27, wherein the plurality of cameras are arranged in a matrix configuration.
Refer to the rejection of Claim 7 for the rationale to reject Claim 33.  	In regards to claim 34, the claim discloses: the system according to claim 27, wherein the one or more processor units are configured to process the extracted area of interest to correct for distortion.
Refer to the rejection of Claim 8 for the rationale to reject Claim 34.  

In regards to claim 40, the claim discloses: the system according to claim 27, further comprising repeatedly determining a camera from among the plurality of cameras that wholly contains the area of interest using the global location of the object of interest; transforming the global location of the object of interest into a pixel position within an image of a specific camera of the plurality of cameras such that the area of interest is centered around the pixel position corresponding to the global location of the object of interest, and is wholly contained within the image captured by the specific camera; and extracting, from the image captured by the specific camera, the area of interest substantially centered around the pixel position corresponding to the global location of the object of interest until the request is cancelled.
Refer to the rejection of Claim 14 for the rationale to reject Claim 40.

In regards to claim 41, the claim discloses: the system according to claim 27, wherein the one or more processor units are configured to extract a plurality of areas of interest from a plurality of images captured by the plurality of cameras.
Refer to the rejection of Claim 15 for the rationale to reject Claim 41.
	In regards to claim 42, the claim discloses: the system according to claim 27, wherein the one or more processor units are configured to determine whether the object of interest is within a field of view of at least one camera in the plurality of cameras.
Refer to the rejection of Claim 16 for the rationale to reject Claim 42.
	In regards to claim 43, the claim discloses: the system according to claim 27, wherein the one or more processor units are configured to determine whether the area of interest is contained within at least one overlapping region in the plurality of overlapping regions.  	Refer to the rejection of Claim 17 for the rationale to reject Claim 43.
	In regards to claim 44, the claim discloses: the system according to claim 27, wherein the object of interest moves from a field of view of one camera in the plurality of cameras to a field of view of another camera in the plurality of cameras.
Refer to the rejection of Claim 18 for the rationale to reject Claim 44.
 	In regards to claim 45, the claim discloses: the system according to claim 27, wherein each camera in the plurality of cameras captures a plurality of sequential images.
Refer to the rejection of Claim 19 for the rationale to reject Claim 45
 	In regards to claim 46, the claim discloses: the system according to claim 45, wherein at least one of the plurality of sequential images contains the object of interest.
Refer to the rejection of Claim 20 for the rationale to reject Claim 46.
	In regards to claim 47, the claim discloses: the system according to claim 27, wherein the one or more processor[[ unit]]s are configured to compute [[a]]the global location of the object of interest using data from a locator beacon associated with the object.  	Refer to the rejection of Claim 21 for the rationale to reject Claim 47.
	In regards to claim 48, the claim discloses: the system according to claim 47, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.
Refer to the rejection of Claim 22 for the rationale to reject Claim 48.
 	In regards to claim 49, the claim discloses: the system according to claim 27, wherein the object of interest is a football player, a soccer player, a baseball player, a car, a horse, a projectile.
Refer to the rejection of Claim 23 for the rationale to reject Claim 49.
	In regards to claim 50, the claim discloses: a computer system for extracting an area of interest containing an object of interest from a plurality of images captured using a plurality of cameras, the computer system comprising one or more processor units configured to: determine a three dimensional physical location of the object of interest based on a known position and orientation of a camera of the plurality of cameras that has the object in its field of view; determine using three dimensional physical location of the object of interest, a camera within the plurality of cameras that wholly contains the area of interest, the area of interest containing the object of interest, the object of interest being captured in one or more images captured by one or more of the plurality of cameras, the plurality of cameras having overlapping field of views such that images captured by the plurality of cameras have a plurality of overlapping regions; transform the three dimensional physical location of the object of interest into a two dimensional pixel position within an image of a specific camera within the plurality of cameras such that the area of interest is essentially centered around the pixel position corresponding to the physical location of the object of interest, and is wholly contained within the image captured by the specific camera; and 9 4819-7103-7910.v1ERNST et al. - Appln. No. 16/903,224 Attorney Docket No. 074501-0512053 extracting the area of interest substantially centered around the pixel position corresponding to the physical location of the object of interest.
Refer to the rejection of Claim 24 for the rationale to reject Claim 50.
 	In regards to claim 51, the claim discloses: the system according to claim 50, wherein the one or more processor[[ unit]]s are configured to compute [[a]]the global location of the object of interest using data from a locator beacon associated with the object of interest.
Refer to the rejection of Claim 21 for the rationale to reject Claim 51.
	In regards to claim 52, the claim discloses: the system according to claim 51, wherein the locator beacon comprises a Global Positioning System (GPS) device, an Inertial Measurement Unit (IMU), an optical sensor, an image pattern, or a marking, or any combination of two or more thereof.
Refer to the rejection of Claim 22 for the rationale to reject Claim 52.

	
Claims 9 – 13 and 35 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Millar and Armstrong, and further view of Gillard et al. (US 20120254369 A1), hereinafter “Gillard.”
	In regards to claim 9, the combination of UM, Millar and Armstrong discloses: the method according to claim 1, but is not specific about the added feature of the method “further comprising generating a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.”
However, Gillard teaches the above feature. (See Gillard, Par. 0017: generating field of view information identifying positional information, and transmitting positional information which uniquely identifies frame in video stream to a server; See also Pars. 0081 – 0082: output of AVC encoder produces a composite stream; metadata fed into a data stream)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of UM, Millar and Armstrong and that of Gillard before him/her, to combine the features of those references, in order to achieve a method of selecting an area of interest from a plurality of images captured by a plurality of cameras. Combining the capabilities of Gillard to those of UM and Millar would provide an efficient way to implement a method of providing or delivering a plurality of images or a video where an object in physical space captured in one or more images of the plurality of images can be mapped to pixels of the one or more images, with the added feature of an AVC encoder producing a composite stream (See Gillard Par. 0082: data stream producing device)
  	In regards to claim 10, the combination of UM, Millar, Armstrong and Gillard discloses: the method according to claim 9, further comprising storing the video codestream in memory. (See Gillard, Par. 0072: user device contains a storage medium; See also Pars. 0102, 0124)
Therefore, Claim 10 is rejected. 	In regards to claim 11, the combination of UM, Millar and Gillard discloses: the method according to claim 10, further comprising transmitting the video codestream to the client that made the request. (See Gillard, Par. 0017: transmitting positional information to a server; See also Pars. 0081 – 0082: output of AVC encoder produces a composite stream; metadata fed into a data stream ; Par. 0072 and Pars. 0102, 0124 as cited above; See further disclosure in Claim 7 and Claim 21: receiving at the client device a video stream)
Claim 11 is thus rejected based on the above premises. 	In regards to claim 12, the combination of UM, Millar, Armstrong and Gillard discloses: the method according to claim 9, further comprising storing the video codestream in a storage device.
Claim 12 is rejected based on the same rationale in support of the above rejection of Claim 9 and Claim 10. 	In regards to claim 13, the combination of UM, Millar, Armstrong and Gillard discloses: the method according to claim 9, further comprising displaying the video codestream containing the area of interest on a display device. (See Gillard, Abstract and Figs. 20 – 22: display means; See also Millar, Abstract and Pars. 0016, 0029: display of video feeds; See further UM, Pars. 0040 and 0058)
Claim 13 is rejected on the basis of the above premises.   
In regards to claim 35, the claim discloses: the system according to claim 27, wherein the one or more processor units are configured to generate a video codestream containing the area of interest by encoding the extracted area of interest into a video codestream.
Refer to the rejection of Claim 9 for the rationale to reject Claim 35.   	In regards to claim 36, the claim discloses: the system according to claim 35, further comprising a memory configured to store the video codestream.
Refer to the rejection of Claim 10 for the rationale to reject Claim 36.   	In regards to claim 37, the claim discloses: the system according to claim 36, wherein the one or more processor units are configured to transmit the video codestream to the client that made the request.
Refer to the rejection of Claim 11 for the rationale to reject Claim 37.   	In regards to claim 38, the claim discloses: the system according to claim 35, further comprising a storage device configured to store the video codestream. 
Refer to the rejection of Claim 12 for the rationale to reject Claim 38.  	In regards to claim 39, the claim discloses: the system according to claim 35, wherein the one or more processor units are configured to display the video codestream containing the area of interest on a display device.


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Ernst et al. (US 20160320951 A1) teaches SYSTEMS AND METHODS OF SELECTING A VIEW FROM A PLURALITY OF CAMERAS.
		Jayaram et al. (US 20150035951 A1) teaches Apparatus and Method for Capturing Images.
		Jayaram et al. (US 20140270684 A1) teaches Apparatus and Method for Playback of Multiple Panoramic Videos with Control Codes.
		Lin et al. (US 20100034425 A1) teaches METHOD, APPARATUS AND SYSTEM FOR GENERATING REGIONS OF INTEREST IN VIDEO CONTENT.
		PORTER et al. (US 20110199372 A1) teaches METHOD, CLIENT DEVICE AND SERVER.
		PORTER et al. (US 20120249831 A1) teaches METHOD, APPARATUS AND HANDSET.
		Chaurasia et al. (US 20090303338 A1) teaches DETAILED DISPLAY OF PORTION OF INTERESTOF AREAS REPRESENTED BY IMAGE FRAMES OF A VIDEO SIGNAL.
		Munger et al.et al. (US 2011043644 A1) teaches: Apparatus and Method for a Dynamic “Region of Interest” in a Display System.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487